Citation Nr: 1217350	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-22 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of the severance of service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to January 1950, and from January 1951 to December 1954.  He died in February 2003.  

The appellant in this case is the surviving spouse of the Veteran for VA purposes.  See July 2005 Administrative Decision (finding sufficient evidence to establish a valid common law marriage between the Veteran and the appellant).  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which severed service connection for the cause of the Veteran's death.  

In April 2010, the Board remanded the matter for additional evidentiary development.  A review of the record shows that all remand directives have been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor her representative has argued otherwise.  

In March 2012, the appellant's representative filed a motion to advance this case on the Board's docket on the basis of the appellant's age.  In April 2012, the Board denied the motion, finding that the record showed that the appellant did not meet the requisite 75-year age requirement, nor was there any evidence or allegation that any other criterion had been met.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900 (2011).  


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO granted service connection for the cause of the Veteran's death from metastatic adenocarcinoma of the prostate.

2.  The June 2005 rating decision contained undebatable errors of law which, had they not been made, would have led to a materially different outcome.  Current evidence establishes that service connection for the cause of the Veteran's death is clearly erroneous.  


CONCLUSION OF LAW

The June 2005 rating decision awarding service connection for the cause of the Veteran's death was clearly and unmistakably erroneous and the severance of service connection was proper.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy the requirements of the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Because the decision on the propriety of the severance of service connection for the cause of the Veteran's death is essentially a determination as to clear and unmistakable error (CUE), the Board finds that the VCCA is not for application.  Cf. Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the duties specified in the VCAA are not applicable to allegations of CUE).  In Livesay, the U.S. Court of Appeals for Veterans Claims (Court) reasoned that the VCAA specifically defined a "claimant" for VCAA purposes as "any individual applying for, or submitting a claim for, any benefit under the laws administered by the Secretary."  38 U.S.C.A. § 5100 (West 2002).  The Court held that a challenge to a previous decision on the basis of CUE "is not an 'application' or 'claim for any benefit under the laws administered by the Secretary.'"  Livesay, 15 Vet. App. at 179.  Thus, a "claimant" as defined by 38 U.S.C. § 5100 does not include an individual seeking revision of a final decision based upon CUE.  In this case, the appeal similarly does not arise from a claim made by the appellant.  Rather, it arises from a severance action initiated by the RO.  Thus, the VCAA is not for application.

Moreover, the Board notes that the regulation governing severance, 38 C.F.R. § 3.105, contains its own stringent procedural safeguards, including specific notice provisions and evidentiary requirements.  As set forth in more detail below, the RO has fully complied with the procedural safeguards outlined in 38 C.F.R. § 3.105, including providing the appellant with a rating proposing severance setting forth all material facts as well as a detailed reasons for the proposed severance.  In cases such as this, the VCAA is not applicable.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA was not applicable to claims for waiver, as applicable statute contains its own notice provisions).


Factual Background

The Veteran's service treatment records are negative for complaints or abnormalities pertaining to the prostate, including prostate cancer.  At his November 1954 service separation medical examination, clinical evaluation was normal in all pertinent respects, including the prostate.  

The Veteran's service personnel records show that he served aboard the U.S.S. Estes from March 1951 to August 1954.  

In pertinent part, the post-service clinical record shows that in January 2001, the Veteran was diagnosed as having adenocarcinoma of the prostate.  His history was notable for a long history of smoking, between one-half and 2 packs of cigarettes daily for the previous 55 to 60 years.  A bone scan performed in February 2002 showed widespread metastatic disease to the bone.  The Veteran died in February 2003.  According to his Certificate of Death, the cause of his death was widely metastatic prostate carcinoma.  

The following month, the appellant submitted an application for VA death benefits as the surviving spouse of the Veteran, alleging that his fatal prostate cancer was causally related to his in-service ionizing radiation exposure while serving aboard the U.S.S. Estes.  

In light of the appellant's allegations and the evidence of record, the RO contacted the service department and requested information regarding the size and nature of the appellant's reported in-service radiation exposure, in accordance with special development procedures set forth at 38 C.F.R. § 3.311.  

In an April 2003 letter, the Defense Threat Reduction Agency (DTRA) confirmed that the Veteran had participated in the atmospheric nuclear weapons tests Operations IVY (November 1952) and CASTLE (March to May 1954), while stationed aboard the U.S.S. Estes.  The DTRA also provided a radiation dose estimate for the Veteran in accordance with 38 C.F.R. § 3.311.  In that regard, DTRA noted that the Veteran had been aboard the U.S.S. Estes during both Operation IVY and CASTLE.  Using film badge dosimetry data for the Veteran, as well as dose reconstruction from film badge dosimetry data from cohorts, DTRA estimated that the Veteran had been exposed to a total external dose of 2.0 rem, with an upper bound dose of 3.2 rem.  Total internal dose to the prostate was 0.0 (less than 0.01) rem.  

Subsequently, in July 2003, the RO received a memorandum from the DTRA indicating that based on a review conducted by the National Research Council, they had modified their processes for preparing reconstructed radiation dose estimates.  As a result, DTRA advised that radiation doses provided prior to May 2003, including the April 2003 dose estimate provided for the Veteran, were no longer valid for use by VA in adjudicating radiation compensation claims.  As a result, the RO requested a new dose estimate from DTRA.  

While the RO's request for a revised dose estimate from DTRA was pending, the appellant submitted evidence in support of her claim.  This evidence included a May 2005 letter from DTRA advising her that they were continuing to work on a dose estimate for the Veteran.  Enclosed in the letter was a fact sheet about the Nuclear Test Personnel Review (NTPR) Program noting that the organization supported independent scientific studies to ascertain whether U.S. atmospheric nuclear test participants had experienced adverse health effects as a result of their participation.  One of these studies, completed in October 1999 of military personnel who had participated in at least one of five U.S. atmospheric nuclear tests (Operations GREENHOUSE, UPSHOT-KNOTHOLE, CASTLE, REDWING, and PLUMBOB), concluded, inter alia, that there was an increased risk of death from nasal cancer and prostate cancer, although such increase amounted to less than about 100 cases, which could be attributed to chance as well as participation in the nuclear test.  

In a June 2005 rating decision, the RO, inter alia, granted service connection for the cause of the Veteran's death, effective February [redacted], 2003.  In its decision, the RO noted that the Veteran had participated in Operation CASTLE as confirmed by DTRA and had died from prostate cancer.  The RO concluded that based on evidence confirming that the appellant had participated in a "radiation risk activity of atmospheric nuclear testing" as well evidence from DTRA showing that participants in Operation Castle had an increased risk of prostate cancer due to radiation exposure," service connection for the cause of the Veteran's death from widely metastatic prostate cancer was warranted.  In an August 2005 letter, the RO notified the appellant that she had been awarded Dependency and Indemnity Compensation (DIC) benefits as the surviving spouse of the Veteran based on service connection for the cause of his death.  

The RO thereafter received a March 2006 letter from DTRA with the requested revised dose estimate.  DTRA indicated that they had carefully reviewed the details of the Veteran's radiation exposure scenario and had reaffirmed their previous radiation dose estimate.  DTRA estimated that the appellant had received a total external gamma dose equivalent of 1.91 rem, with an upper bound external gamma dose equivalent of 3.05 rem.  Total external neutron dose equivalent, upper bound external neutron dose equivalent, and upper bound committed dose equivalent to the prostate were all 0.0 rem.  

The following month, however, DTRA sent another letter to the RO indicating that they had discovered that their March 2006 dose estimate was slightly under reported due to rounding conventions.  DTRA provided a revised dose estimate as follows:  total external gamma dose equivalent of 2.0 rem, with an upper bound external gamma dose equivalent of 3.2 rem.  Total external neutron dose equivalent and upper bound external neutron dose equivalent were 0.0 rem, and upper bound committed dose equivalent to the prostate was less than 0.01 rem.  

Later that month, in accordance with 38 C.F.R. § 3.311, the RO requested an opinion as to whether there was any relationship between the Veteran's in-service radiation exposure and his fatal prostate cancer.  In a May 2006 memorandum, VA's Chief Public Heath and Environmental Hazards Officer responded that using the March 2006 DTRA dose estimate with the Interactive Radioepidemiological Program of the National Institute of Occupational Safety and Heath, they had estimated that the probability of causation between the Veteran's exposure to radiation and his prostate cancer was 3.25 percent.  Thus, he concluded that it is unlikely that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service.  

In a May 2006 letter, VA's Director of Compensation and Pension indicated that after reviewing the record in its entirety, including the opinion from VA's Chief Public Heath and Environmental Hazards Officer, he had concluded that there is no reasonable possibility that the Veteran's prostate cancer was the result of such exposure.  He further concluded that the June 2005 rating decision was clearly and unmistakably erroneous in failing to following the regulatory procedures of section 3.311 and directed that action be taken to sever service connection.

In a June 2006 rating decision, the RO, after setting forth all material facts and reasons, proposed to sever service connection for the cause of the Veteran's death.  In a July 2006 letter, the appellant was notified of the proposed severance and afforded a period of sixty days in which to submit evidence and request a hearing.  

Following the expiration of the regulatory period, in an April 2007 rating decision, the RO severed service connection for the cause of the Veteran's death.  The RO noted that the Veteran had been diagnosed as having prostate cancer in January 2001, which had subsequently metastasized to the bone.  He died in February 2003 from widely metastatic prostate carcinoma.  The RO noted that after an initial report from DTRA confirmed the Veteran's participation in atmospheric nuclear testing, but before a dose estimate had been received as required by section 3.311, the June 2005 rating decision had prematurely and erroneously granted service connection for the cause of the Veteran's death.  

The appellant appealed, arguing that radiation exposure during active duty had caused the Veteran's death.  In June 2008, the appellant and the Veteran's daughter testified at a hearing at the RO.  They noted that there had been some confusion regarding the estimated dose of radiation the Veteran had been received.  Regardless of the dose, they testified that it was their belief that the Veteran's prostate cancer had resulted from his exposure to ionizing radiation.  The appellant also testified that losing her VA monetary benefits would be a financial hardship for her.  

In its April 2010 remand, the Board noted that the May 2006 medical opinion provided by VA's Chief Public Heath and Environmental Hazards had been based on the underreported March 2006 DTRA dose estimate, not the revised and slightly higher April 2006 dose estimate.  Pursuant to the Board's remand instructions, the RO sought another opinion from the VA's Undersecretary for Benefits in accordance with section 3.311 based on the revised dose estimate.

In a January 2011 memorandum, VA's Director of Radiation and Physical Exposures indicated she had reviewed the record and noted that the Veteran had been born in 1929, had been diagnosed as having prostate cancer in 2001, and had died from prostate cancer in 2003.  She noted that the DTRA had confirmed that the Veteran had participated in Operations IVY and CASTLE in 1952, and 1954, respectively.  She further noted that DTRA had provided a revised estimate of the doses of ionizing radiation the Veteran had received as follows:  total external gamma dose equivalent of 2.0 rem, with an upper bound external gamma dose equivalent of 3.2 rem.  Total external neutron dose equivalent and upper bound external neutron dose equivalent were 0.0 rem, and upper bound committed dose equivalent to the prostate was less than 0.01 rem.  The Director of VA's Radiation and Physical Exposures indicated that she had used the Interactive Radioepidemiological Program (IREP) developed by the National Institute for Occupational Safety and Health (NIOSH) to estimate the likelihood that the Veteran's exposure to ionizing radiation had been responsible for his prostate cancer.  Using assumptions most favorable to the Veteran, the program calculated a 99th percentile value for the probability of causation of 3.20% for prostate cancer.  

In a January 2011 letter, the Director of VA's Compensation and Pension Service indicated that he had reviewed the medical opinion provided by VA's Director of Radiation and Physical Exposures.  As a result of her opinion, and after reviewing the evidence in its entirety, he concluded that there was no reasonable possibility that the Veteran's fatal prostate cancer had resulted from radiation exposure in service.  


Applicable Law

Service connection-general

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including malignant tumors, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Service connection-radiation exposure

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, for veterans who participated in a "radiation risk activity," including onsite participation in a test involving the atmospheric detonation of a nuclear device, there are certain diseases which are presumptively service-connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  The enumerated diseases, however, do not include prostate cancer.  

Second, service connection can be established with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  Prostate cancer is a listed "radiogenic disease."  

Under section 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.

In pertinent part, section 3.311(b)(1) provides that upon initial review of a claim, when it is determined that (i) a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (ii) such veteran subsequently developed a radiogenic disease, including prostate cancer; and (iii) such disease first became manifest within the applicable specified period (i.e. five years or more after exposure in the case of prostate cancer), before its adjudication, the claim will be referred to the Under Secretary for Benefits for consideration as to whether sound scientific and medical evidence, including an advisory medical opinion from the Under Secretary for Health if necessary, indicates that the claimed disease resulted from exposure to radiation in service.  

Finally, with respect to the third means of establishing service connection for a condition claimed to be due to exposure to ionizing radiation, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory provisions concerning radiation exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).   Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Severance

In general, once service connection has been granted, it will be severed only where evidence establishes that the original grant of service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2011); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA has the burden of proof in establishing that the original grant was clearly and unmistakably erroneous.  Id.

With respect to applicable procedural safeguards, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d) (2011); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

With respect to the substantive requirements for severing service connection, the same standards apply as those used in a determination of clear and unmistakable error in a final decision under section 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997); see also Venturella v. Gober, 10 Vet. App. 340 (1997).  Rather, a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d)(2011); see also Stallworth v. Nicholson, 20 Vet. App. 482, 488 (holding that a "severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous").

To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 


Analysis

As a preliminary matter, the Board finds that the RO followed the procedural safeguards set forth at 38 C.F.R. § 3.105(d) in severing service connection for the cause of the Veteran's death.  As discussed above, the RO prepared a rating proposing severance setting forth the facts and the reasons for its decision.  The RO then notified the appellant of its proposal and offered her the opportunity to respond and to request a hearing.  After considering the appellant's response, the RO effectuated the proposed severance in the rating decision now on appeal.  Based on the foregoing, the Board finds that the procedural requirements of section 3.105(d) were met.  The appellant does not contend otherwise.

Rather, the appellant contends that service connection for the cause of the Veteran's death from prostate cancer should be restored as it is her belief that he developed fatal prostate cancer as a result of his exposure to ionizing radiation during active service.  After carefully considering the evidence of record in light of the applicable law, the Board concludes that severance of service connection for the cause of the Veteran's death was proper.

As set forth above, in order to sever service connection, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  

In the instant case, the RO's adjudication of the claim of service connection for the cause of the Veteran's death in June 2005, prior to receiving the requested dose estimate from DTRA and referring the case to VA's Under Secretary for Benefits, was an undebatable error in the application of 38 C.F.R. § 3.311.  As set forth above, that regulation provides specific procedures which must be followed in adjudicating a claim based on ionizing radiation, such as the appellant's claim.  Specifically, in claims where the evidence shows that a veteran was exposed to ionizing radiation as a result of participation in an atmospheric nuclear test, and subsequently develops a radiogenic disease such as prostate cancer within the applicable time period, as the Veteran had, section 3.311(b) requires that before adjudication, "the claim will be referred to the Under Secretary for Benefits for further consideration" of specifically delineated factors, as well as additional evidentiary development, if necessary.  38 C.F.R. § 3.311(b) (emphasis added).  

Moreover, the Board notes that the RO's error in adjudicating the claim prior to obtaining the necessary information from DTRA and referring the case to VA's Under Secretary for Benefits, was outcome determinative.  As noted, once the information regarding the dose estimate for the Veteran was obtained from DTRA and once VA's Under Secretary for Benefits considered the specifically delineated factors for determining whether the Veteran's prostate cancer resulted from exposure to ionizing radiation in service, he ultimately concluded that there was no reasonable possibility that the Veteran's fatal prostate cancer had resulted from radiation exposure in service.  

The Board further finds that the record on appeal otherwise contains no basis upon which to award service connection for the cause of the Veteran's death.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (holding that a "severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous").

As set forth above, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

With respect to the first way of establishing service connection, 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) provides for presumptive service connection for certain enumerated diseases in veterans who participated in a "radiation risk activity," including onsite participation in a test involving the atmospheric detonation of a nuclear device.  The enumerated diseases, however, do not include prostate cancer.  Thus, section 3.309(d) provides no basis upon which to grant service connection for the cause of the Veteran's death from radiation-induced prostate cancer.  

Second, service connection may be established for certain radiogenic diseases pursuant to special development procedures specifically prescribed in 38 C.F.R. § 3.311.  As discussed above, however, those development procedures resulted in a conclusion that there was no reasonable possibility that the Veteran's fatal prostate cancer had resulted from radiation exposure in service.  

Finally, service connection may be established with proof of actual direct causation, without regard to the statutory provisions concerning radiation exposure.  Combee, 34 F.3d at 1043-44.  In this case, however, the record clearly lacks the required proof of actual direct causation to establish service connection on a direct basis.  As set forth above, prostate cancer was not shown in service or for many years thereafter, nor does the record contain any probative evidence indicating that the Veteran's fatal prostate cancer was causally related to his in-service ionizing radiation exposure.  The record otherwise contains no basis upon which to award service connection for the cause of the Veteran's death.  

The Board has considered the NTPR fact sheet referenced by the RO in the June 2005 rating decision awarding service connection for the cause of the Veteran's death.  Such evidence, however, clearly does not provide an adequate basis on which to award service connection.  Although that fact sheet referenced a mortality study of military personnel who had participated in atmospheric nuclear tests which showed a statistical significance in risk of participant death from nasal and prostate cancer, that study also noted an increased risk overall from external causes, such as motor vehicle accidents, and ultimately concluded that the deaths from excess cancer "could be attributable to chance as well as participation in the nuclear test."  It is well established that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The NTPR fact sheet is therefore of no probative value in establishing a relationship between the Veteran's in-service ionizing radiation and his fatal prostate cancer.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Moreover, the Board notes that in a detailed January 2011 medical opinion, VA's Director of Radiation and Physical Exposures explained that, using sophisticated scientific methods, she had calculated a 99th percentile value for the probability of causation of 3.20% for the Veteran's fatal prostate cancer from in-service radiation exposure.  Based on this medical guidance, the Director of VA's Compensation and Pension Service concluded that there was no reasonable possibility that the Veteran's fatal prostate cancer had resulted from radiation exposure in service.  

Under these circumstances, the Board finds that the evidence of record compels the conclusion, to which reasonable minds could not differ, that the criteria for service connection for the cause of the Veteran's death are not met.  For these reasons, the Board concludes that severance in this case was proper.  The record shows that the June 2005 rating decision contained undebatable errors of law which, had they not been made, would have led to a materially different outcome and that the Veteran's fatal prostate cancer was clearly and unmistakably not related to his in-service ionizing radiation exposure.  Stallworth, 20 Vet. App. at 488.  Again, there is no probative evidence of record which contradicts this conclusion or otherwise suggests that the Veteran's fatal prostate cancer was casually related to his in-service radiation exposure.  

In reaching this decision, the Board has considered the appellant's arguments to the effect that severance of service connection resulting in the loss of VA monetary would produce a financial hardship for her.  Although the Board sympathizes with the appellant, there is no legal basis upon which to award service connection for the cause of the Veteran's death based on the evidence of record.  The Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  The Board has no authority to grant the benefit sought on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").  


ORDER

Propriety of the severance of service connection for the cause of the Veteran's death was proper and the appeal is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


